 Case 20-12914-ABA             Doc 71 Filed 03/28/21 Entered 03/29/21 00:19:55                        Desc Imaged
                                    Certificate of Notice Page 1 of 4
Form 185 − ntc13plnafter

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                          Case No.: 20−12914−ABA
                                          Chapter: 13
                                          Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Simone J. Phrampus
   514 East Oak Street
   Millville, NJ 08332
Social Security No.:
   xxx−xx−5377
Employer's Tax I.D. No.:


               NOTICE OF FILING OF MODIFICATION OF PLAN AFTER CONFIRMATION
                              AND NOTICE OF HEARING THEREON

       Notice is hereby given that a Plan was confirmed in this matter on March 11, 2021.

       On 3/25/2021 the debtor filed a modification to the Plan.

       Accordingly, a hearing will be held before the Honorable Andrew B. Altenburg Jr. on:

Date:             April 28, 2021
Time:             09:00 AM
Location:        Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

       Accordingly, notice is hereby given that,

1.     Seven (7) days prior to the confirmation hearing is fixed as the last day for filing
       a written rejection to the modified plan.

2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secure claim, such holders acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holders acceptance or rejection of the Plan within the time fixed.

3.     If, at the confirmation hearing, the Court determines that the plan is not confirmable,
       the debtor's case may be dismissed or converted.

A copy of the modified Plan will follow this notice.




Dated: March 26, 2021
JAN: kaj

                                                                       Jeanne Naughton
                                                                       Clerk
      Case 20-12914-ABA                      Doc 71 Filed 03/28/21 Entered 03/29/21 00:19:55                                             Desc Imaged
                                                  Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 20-12914-ABA
Simone J. Phrampus                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Mar 26, 2021                                               Form ID: 185                                                              Total Noticed: 35
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 28, 2021:
Recip ID                   Recipient Name and Address
db                     +   Simone J. Phrampus, 514 East Oak Street, Millville, NJ 08332-3150
cr                     +   New Jersey Housing and Mortgage Finance Agency c/o, 425 Phillips Boulevard, Ewing, NJ 08618-1430
cr                     +   Santander Consumer USA, Inc., successor in interes, P.O. Box 961275, Ft. Worth, TX 76161-0275
518725172              +   ATT DirecTV, c/o IC System, Inc., PO Box 64378, Saint Paul, MN 55164-0378
518725170              +   Anytime Fitness, c/o First Credit Services, 377 Hoes Lane, Suite 200, Piscataway, NJ 08854-4155
518743809              +   Atlantic City Electric Co. Bankruptcy Division, 5 Collins Drive, Suite 2133, Mai Stop 84CP42, Carneys Point NJ 08069-3600
518725173                  Cenlar, PO Box 986, Newark, NJ 07184-0986
518725176              +   Cumberland County Taxation Board, 220 North Laurel Street, Bridgeton, NJ 08302-1516
518725177              +   Dish Network, c/o Diversified Consultants, Inc., 600 Coon Rapids Blvd NW, Coon Rapids, MN 55433-5549
518759515                  Gateway One Lending, a/k/a Santander, Consumer USA, PO Box 9118, Temecula, CA 92589-9118
518725179                  Inspira Health Network, PO Box 8484, Cherry Hill, NJ 08002-0484
518979794              +   John R. Morton, Jr., Esquire, 110 Marter Avenue, Suite 301, Moorestown, NJ 08057-3124
518809057              +   New Jersey Housing and Mortgage Finance Agency, c/o Cenlar FSB, 425 Phillips Blvd, Ewing, NJ 08618-1430
518725183              +   Office of Attorney General, 25 Market Street, PO Box 112, Richard J. Hughes Justice Complex, Trenton, NJ 08625-0112
518759521                  Rent-A-Center, 66 North Delsea Drive, Vineland, NJ 08360-3620
518759483                  Rob Saltzman, Esquire, 20000 Horizon Way, Suite 900, Mt. Laurel, NJ 08054-4318
518979795              +   Santander Consumer USA Inc, successor in interest, to Gateway One Lending &, Finance, LLC, P.O. Box 961275 Fort Worth, TX
                           76161-0275
518814439                  SantanderConsumerUSA Inc, successor in interest to Gateway,One, Lending&Finance,LLC(Gateway), P.O. Box 560284 Dallas, TX 75356
518725184              +   South Jersey Gas, PO Box 577, Hammonton, NJ 08037-0577
518725185                  State of New Jersey, Division of Taxation, PO Box 445, Trenton, NJ 08695-0445

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Mar 26 2021 23:29:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Mar 26 2021 23:29:46      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
518759520                  Email/Text: amscbankruptcy@adt.com
                                                                                        Mar 26 2021 23:30:00      ADT Security Services, PO Box 371490,
                                                                                                                  Pittsburgh, PA 15250-7490
518734891                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Mar 26 2021 23:57:59      Ashley Funding Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
518725171              + Email/Text: bankruptcy@pepcoholdings.com
                                                                                        Mar 26 2021 21:40:00      Atlantic City Electric, 5 Collins Drive, Suite 2133,
                                                                                                                  Pepco Holdings, Inc, Bankruptcy Division, Penns
                                                                                                                  Grove, NJ 08069-3600
518725174                  Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                     Mar 26 2021 21:41:00                         Comenity Bank/Lane Bryant, PO Box 182789,
                                                                                                                  Columbus, OH 43218-2789
518725175                  Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Mar 26 2021 23:57:22      Credit One Bank, PO Box 60500, City of Industry,
                                                                                                                  CA 91716-0500
518725178                  Email/Text: GOLF_STBankruptcy@gatewayonelending.com
       Case 20-12914-ABA                    Doc 71 Filed 03/28/21 Entered 03/29/21 00:19:55                                        Desc Imaged
                                                 Certificate of Notice Page 3 of 4
District/off: 0312-1                                                User: admin                                                            Page 2 of 3
Date Rcvd: Mar 26, 2021                                             Form ID: 185                                                         Total Noticed: 35
                                                                                    Mar 26 2021 21:38:00     Gateway One Lending, 3818 East Coronado
                                                                                                             Street, Suite 100, Anaheim, CA 92807
518725182                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                    Mar 26 2021 21:40:00     IRS, PO Box 7346, Philadelphia, PA 19101-7346
518813069                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                    Mar 27 2021 00:14:01     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                             PO Box 10587, Greenville, SC 29603-0587
518725186                  Email/PDF: gecsedi@recoverycorp.com
                                                                                    Mar 27 2021 00:12:11     SYNCB/Walmart, PO Box 965024, Orlando, FL
                                                                                                             32896-5024
518726391               + Email/PDF: gecsedi@recoverycorp.com
                                                                                    Mar 27 2021 00:04:07     Synchrony Bank, c/o of PRA Receivables
                                                                                                             Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                             23541-1021
518748907                  Email/PDF: OGCRegionIIBankruptcy@hud.gov
                                                                                    Mar 27 2021 00:04:25     U.S. Department of HUD, 26 Federal Plaza , Suite
                                                                                                             3541, New York NY 10278
518725187                  Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                    Mar 26 2021 21:38:00     Verizon, PO Box 25087, Wilmington, DE
                                                                                                             19899-5087
518725188               + Email/Text: bnc-bluestem@quantum3group.com
                                                                                    Mar 26 2021 23:30:00     Webbank/Fingerhut, 6250 Ridgewood Road, Saint
                                                                                                             Cloud, MN 56303-0820

TOTAL: 15


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
518759637                        Edison Reyes, NO ADDRESS GIVEN
518725180          *             Internal Revenue Service, PO Box 744, Special Procedure Branch, Springfield, NJ 07081
518725181          *             Internal Revenue Service, PO Box 725, Special Procedures Function, Springfield, NJ 07081

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 28, 2021                                          Signature:          /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 26, 2021 at the address(es) listed
below:
Name                               Email Address
Eric Clayman
                                   on behalf of Debtor Simone J. Phrampus mail@jenkinsclayman.com connor@jenkinsclayman.com

Isabel C. Balboa
                                   on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com summarymail@standingtrustee.com

Isabel C. Balboa
                                   ecfmail@standingtrustee.com summarymail@standingtrustee.com

John R. Morton, Jr.
                                   on behalf of Creditor Santander Consumer USA Inc., successor in interest to Gateway One Lending & Finance, LLC.
      Case 20-12914-ABA           Doc 71 Filed 03/28/21 Entered 03/29/21 00:19:55                                      Desc Imaged
                                       Certificate of Notice Page 4 of 4
District/off: 0312-1                                      User: admin                                                            Page 3 of 3
Date Rcvd: Mar 26, 2021                                   Form ID: 185                                                         Total Noticed: 35
                          ecfmail@mortoncraig.com, mortoncraigecf@gmail.com

Robert P. Saltzman
                          on behalf of Creditor New Jersey Housing and Mortgage Finance Agency c/o Cenlar FSB dnj@pbslaw.org

Stuart H. West
                          on behalf of Creditor New Jersey Housing and Mortgage Finance Agency c/o Cenlar FSB swest@pbslaw.org

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 7
